DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101 – Positive Statement
	Claim 23 is directed to statutory subject matter. In particular, the specification paragraph [0112] states “As defined herein, "computer readable storage medium" means a storage medium that contains or stores program code for use by or in connection with an instruction execution system, apparatus, or device. "Computer readable storage medium," as defined herein, is not a transitory, propagating signal per se.” Based on the paragraph [0112], the examiner submits that “computer readable media” directed to non-transitory signals and thus statutory.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Optimal Control Via Neural Networks: A Convex Approach” by Chen et al. (hereinafter ‘Chen’).
	In regards to claim 1, Chen teaches a method of training a multi-model structure, comprising: generating a plurality of convex coefficients based on output generated by a plurality of computer-implemented machine learning models in response to receiving training data; and (See Chen Section II, Chen teaches convex neural networks)
iteratively adjusting, using computer hardware, one or more of the plurality of convex coefficients using a convex coefficient machine learning rule. (See Chen Section II (A), Chen teaches optimizing the convex coefficients.)

In regards to claim 8, Chen teaches further comprising determining an accuracy of the plurality of computer-implemented machine learning models based on classifying a set of test data, wherein the set of test data is classified based on a weighted sum of outputs generated by the plurality of computer-implemented machine learning models, each of the outputs weighted by a corresponding one of the plurality of convex coefficients. (See Chen Appendix D.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over “Optimal Control Via Neural Networks: A Convex Approach” by Chen et al. (hereinafter ‘Chen’) in view of US PgPub. No. 2017/0300814 by Shaked et al. (hereinafter ‘Shaked’).
In regards to claim 5, Chen teaches all the limitations of claim 1. However, Chen does not expressly teach wherein the plurality of computer-implemented models comprise neural networks, and further comprising training each of the neural networks through backpropagation of errors computed based on a local loss metric, the errors based on differences between correct classifications of the training data and estimated classifications of the training data generated by the neural networks. 
Shaked teaches wherein the plurality of computer-implemented models comprise neural networks, and further comprising training each of the neural networks through backpropagation of errors computed based on a local loss metric, the errors based on differences between correct classifications of the training data and estimated classifications of the training data generated by the neural networks. (See Shaked paragraph [0061], Shaked teaches backpropagation method for determining loss.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Chen to include backpropagation method of Shaked.   The determination of obviousness is predicated upon the following findings:  One skilled in the art would have been motivated to modify Chen in this manner because/in order to efficiently and quickly optimized the neural network.  
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Chen with Shaked to obtain the invention as specified in claim 5. 

Claims 9, 13-16, 20-23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,796,200 by Sutic et al. (hereinafter ‘Sutic’) in view of US Patent No.  9,292,492 by Sarikaya et al. (hereinafter ‘Sarikaya’).
In regards to claim 9, Sarikaya teaches a multi-model statistical language understanding system for determining a presence or absence of intent corresponding to each domain- specific model by classifying the output of each domain-specific model. (See Sarikaya Abstract and Figure 1, Sarikaya teaches a statistical language understanding system.)
However, Sarikaya does not teach or suggest a system, comprising: a processor configured to initiate operations including: generating an output from each of a plurality of domain-specific models in response to a received input, wherein the domain-specific models are machine learning models simultaneously trained using a corresponding local loss metric for each domain-specific model and a global loss metric for the plurality of domain-specific models.
Sutic teaches a system, comprising: a processor configured to initiate operations including: generating an output from each of a plurality of domain-specific models in response to a received input, wherein the domain-specific models are machine learning models simultaneously trained using a corresponding local loss metric for each domain-specific model and a global loss metric for the plurality of domain-specific models; and (See Sutic Col. 7, lines 29-49, Figure 5, Sutic teaches training neural networks with intermediate and total losses.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to Sarikaya to include the multi-model training of Sutic.   The determination of obviousness is predicated upon the following findings:  One skilled in the art would have been motivated to modify Sarikaya in this manner because/in order to efficiently and quickly training a language understanding system.  
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Sarikaya with Sutic to obtain the invention as specified in claim 9.

 In regards to claim 13, Sarikaya and Sutic teach all the limitations of claim 9. Sutic also teaches wherein each of the plurality of domain-specific models is a neural network.  (See Sutic Figure 3)

In regards to claim 14, Sarikaya and Sutic teach all the limitations of claim 9. Sutic also teaches wherein the received input comprises at least one of an utterance or an image. (See Sutic Figure 1)

In regards to claim 15, Sarikaya and Sutic teach all the limitations of claim 9. Sutic also teaches wherein the received input comprises input from multiple devices of multiple users and wherein at least one domain-specific model comprises a user-specific model. (See Sutic Figure 1).

Claims 16 and 20-22 recite limitations similar to that of claims 9 and 13-15, respectively. Therefore, claims 16 and 20-22 are rejected similarly as claims 9 and 13-15, respectively.

Claims 23 and 27 recite limitations similar to that of claims 9 and 14, respectively. Therefore, claims 23 and 27 are rejected similarly as claims 9 and 14, respectively.

Allowable Subject Matter
Claims 2-4, 6-7, 10-12, 17-19 and 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claims 2-4, 6-7, 10-12, 17-19 and 24-26, the applied art does not teach or suggest the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTPAL D SHAH/           Primary Examiner, Art Unit 2665